    Case 2:20-cv-05622-KM Document 17 Filed 06/02/20 Page 1 of 2 PageID: 675



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
_________________________________________
OSCAR P. C.,                              :
                                          :
             Petitioner,                  :    Civ. No. 20-5622 (KM)
                                          :
      v.                                  :
                                          :
JOHN TSOUKARIS, et al.,                   :    MEMORANDUM AND ORDER
                                          :
             Respondents.                 :
_________________________________________ :


        This matter comes before the Court on the motion of Petitioner Oscar P. C. 1 to seal his

medical records. (DE 16.) Respondents do not oppose the motion. (DE 16-1 at 2.)

        On May 6, 2020, Petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, which raised issues related to his health. (DE 1.) In support of his petition, Petitioner filed

an exhibit that contained his medical records. (DE 2.) Petitioner has now filed a motion requesting

the exhibit be filed under seal in order to avoid public disclosure of confidential information about

his health. (DE 16-1; DE 16-2.)

        Under Local Civil Rule 5.3(c)(2) and (3), in deciding a motion to seal, a court must

consider: (1) the nature of the materials or proceedings at issue; (2) the legitimate private or public

interests which warrant the relief sought; (3) the clearly defined and serious injury that would result

if the relief sought is not granted, and (4) why a less restrictive alternative to relief is not available.

        An individual’s right to privacy in his medical records is well established. See Doe v.

Delie, 257 F.3d 309, 315 (3d Cir. 2001). The United States Court of Appeal for the Third Circuit

has held that, “[t]here can be no question that . . . medical records, which may contain intimate


1
        Consistent with guidance regarding privacy concerns in social security and immigration
cases by the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, Petitioner is identified herein only by his first name and last initial.
   Case 2:20-cv-05622-KM Document 17 Filed 06/02/20 Page 2 of 2 PageID: 676



facts of a personal nature, are well within the ambit of materials entitled to privacy protection.” Id.

(quoting United States v. Westinghouse Elec. Corp., 638 F.2d 570, 477 (3d Cir. 1980). Here, I find

that the medical records indeed contain private and confidential information concerning

Petitioner’s health. Disclosure of these records, via publication on the Court’s docket, would

certainly injure Petitioner’s right to medical privacy. Since the documents are relevant to the issues

raised in the petition and there exists no less restrictive alternative to sealing these records, I find

that good cause exists to seal the documents. Accordingly, for good cause shown,

        IT IS this 2d day of June 2020

        ORDERED that the motion to seal (DE 16) is GRANTED; and it is further

        ORDERED that the Clerk of the Court shall maintain under seal the confidential documents

contained in Petitioner’s Exhibit B (DE 2).



                                                                /s/ Kevin McNulty
                                                                ______________________________
                                                                KEVIN MCNULTY
                                                                United States District Judge




                                                   2
